DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 7/5/2022 have been accepted. Claims 1-5 and 8-20 are still pending. Claims 1, 8, 17, and 19 are amended. Applicant’s amendments to the claims have overcome each and every objection and 103 rejection previously set forth in the Final Office Action mailed 5/3/2022.
Allowable Subject Matter
Claims 1-5 and 8-20 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “…wherein the force level is selected from among a plurality of force levels including a first force level in which evicting any data is prohibited and a second force level in which evicting at least a portion of the data is allowed” The following is an examiner’s statement of reasons for allowance:
Lee (US PGPub 2021/0011842) teaches a non-volatile storage device with a turbo write buffer that will preferentially write data to the turbo write buffer and move data from the buffer to a user storage area. However, Lee does not teach the amended limitations to the independent claims.
Kim et al. (US PGPub 2014/0293712, hereafter referred to as Kim) teaches a move command that is from an external host device. Kim does not teach the amended limitations to the independent claims.
Ramalingam (US PGPub 2016/0284393) teaches writing to the user storage area if the turbo write buffer is not available. However Ramalingam does not teach the amended limitations to the independent claims.
Lee (US PGPub 2016/0141026, hereafter referred to as Lee2016) teaches moving data from the user storage area to the turbo buffer area without using the host. Lee2016 does not teach the amended limitations to the independent claims.
Yum et al. (US PGPub 2015/0268860, hereafter referred to as Yum) teaches being able to move data from one area to another based on area information. Yum does not teach the amended limitations to the independent claims.
Chetlur et al. (US PGPub 2013/0074136, hereafter referred to as Chetlur) teaches using force levels to determine what data and how much data needs to be moved based on there not being enough space for the total data to be placed in the cache. However Chetlur does not teach the amended limitations to the independent claims. Neither alone nor in combination do the references teach the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 5/3/2022 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132